Title: To Alexander Hamilton from William S. Smith, 11 June 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            East Chester June 11th. 1799.
          
          I have the honor of acknowledging the receipt of your Circular of the 23d. ulto., its contents shall of course be particularly attended to, the substance of the two  last paragraphs have been duly communicated—and when ever applications are made, I shall forward them to you for your consideration, where I am acquainted with the applicant, I will agreable to your request express my opinion, where I have not the pleasure of a personal acquaintance, I shall forward them, as I do the enclosed from Capt Courtland & Mr. Robinson soliciting the appointment of a Cadet in the Regiment—
          I have the honor to be Sir—Your most Obedt. Humble Servt.
          
            W. S. Smith
          
        